
	
		II
		112th CONGRESS
		1st Session
		S. 1033
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to authorize the Secretary of the Interior
		  to participate in the City of Hermiston, Oregon, water recycling and reuse
		  project, and for other purposes.
	
	
		1.Project authorization
			(a)In generalThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by inserting after section 1656 the
			 following:
				
					1657.City of Hermiston, Oregon, water recycling
				and reuse project
						(a)AuthorizationThe Secretary, in cooperation with the City
				of Hermiston, Oregon, is authorized to participate in the design, planning, and
				construction of permanent facilities to reclaim and reuse water in the City of
				Hermiston, Oregon.
						(b)Cost shareThe Federal share of the costs of the
				project described in subsection (a) shall not exceed 25 percent of the total
				cost.
						(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project described in subsection
				(a).
						.
			(b)Clerical amendmentThe table of sections in section 2 of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 is amended by
			 inserting after the item relating to section 1656 the following:
				
					
						Sec. 1657. City of Hermiston,
				Oregon, water recycling and reuse
				project.
					
					.
			
